DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of October 20, 2020. Applicant’s claim for the benefit of foreign application KR10-2020-0056766 with the filing date of May 12, 2020. is acknowledged. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  line 1, “sock absorbing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakki et al. (US Pub. No.  2007/0145193).
Regarding claim 1, Hakki anticipates an air mobility control system, comprising: one or more shock absorbing units mounted in an air mobility vehicle and deployed downward from the air mobility vehicle (see at least Hakki para 83: " For undersurface and sides of the vehicle 12, air bags 64 may be used which are placed within one another in an onion-shaped configuration and are housed in air bag chambers 136 of the air bag compartment 38 at the exterior of the vehicle. "); a distance sensor mounted in the air mobility vehicle and configured to sense a distance from air mobility to a ground or an object that the air mobility vehicle approaches (see at least Hakki para 74: "The safety system 10 of the present invention further includes sensor system 18 which includes a plurality of sensors for measuring different parameters of the vehicle's operation including speed of the vehicle, ... distance to an obstacle, time to impact, deceleration rate..."); and a safety controller configured to detect an abnormal descent of the air mobility vehicle and to operate the one or more shock absorbing units to be deployed based on the sensed distance (see at least Hakki para 91: "As seen in FIG. 6, these valves are used to inflate the air bags in the event of imminent aircraft crash or engine failure. The operation of the valves 60 and 62 is directly based on the rate of descent, wind velocity, and the time to impact which is supplied by the sensor system 18 to the control system 26 for analysis in the processor unit 28.").
Regarding claim 2, Hakki remains as applied to claim 1. Hakki further anticipates wherein the one or more shock absorbing units include an airbag cushion to be deployed downward and an inflator that injects gas into the airbag cushion (see at least Hakki para 84: "he control system 26, upon receiving either the pre-collision signal or measured data from the sensors generates a control signal to control the operation of the inflatable air bags 42, 64. Inflating system 32 injects the inflation gas into the inflatable air bags after a signal is received by the control system 26 to expand the inflatable bags which are initially folded within the air bag compartments 36 and 38.").
Regarding claim 3, Hakki remains as applied to claim 1. Hakki further anticipates wherein the one or more shock absorbing units are multiple shock absorbing units arranged at intervals in a front-rear direction or a left-right direction of the air mobility vehicle (see at least Hakki para 83: "Positioning is provided along the possible contact impact points to provide maximum protection during vehicle collision. See also figure 2 and 3 element 64").
Regarding claim 4, Hakki remains as applied to claim 1. Hakki further anticipates wherein the distance sensor is configured to sense the distance (see at least Hakki para 112: "When the aircraft is in imminent danger of crashing, the sensing system sends multiple radar or laser signals continuously to measure the change in distance to the ground or water, to permit the processor unit 28 to calculate the time to impact."), and the safety controller is configured to operate the one or more shock absorbing units to be deployed when the distance sensed by the distance sensor is equal to or less than a predetermined reference distance in response to detecting the abnormal descent of the air mobility vehicle (see at least Hakki para 125: "In the simplest version, radar or laser sensors are utilized that activate the inflatable safety devices once an object is detected within the safety impact distance (the minimum distance that allows the air bags to fully inflate)").
Regarding claim 8, Hakki remains as applied to claim 1. Hakki further anticipates further comprising a communication unit through which a position of the air mobility vehicle is transmitted to an external device when the safety controller detects the abnormal descent of the air mobility vehicle or when the one or more shock absorbing units are deployed (see at least Hakki para 108: "When the aircraft falls on the land or water, Global Positioning Systems (GPS) may be used to assist in the location and retrieval of the vehicle").
Regarding claim 9, Hakki anticipates an air mobility control method, comprising: sensing, by a controller, an abnormal descent of an air mobility vehicle (see at least Hakki para 91: "As seen in FIG. 6, these valves are used to inflate the air bags in the event of imminent aircraft crash or engine failure. The operation of the valves 60 and 62 is directly based on the rate of descent, wind velocity, and the time to impact which is supplied by the sensor system 18 to the control system 26 for analysis in the processor unit 28."); sensing, by the controller, a distance from air mobility to a ground or an object in response to detecting the abnormal descent of the air mobility vehicle (see at least Hakki para 74: "The safety system 10 of the present invention further includes sensor system 18 which includes a plurality of sensors for measuring different parameters of the vehicle's operation including speed of the vehicle, ... distance to an obstacle, time to impact, deceleration rate..."); and operating, by the controller, one or more shock absorbing units to be deployed downward from the air mobility vehicle based on the sensed distance (see at least Hakki para 83: "For undersurface and sides of the vehicle 12, air bags 64 may be used which are placed within one another in an onion-shaped configuration and are housed in air bag chambers 136 of the air bag compartment 38 at the exterior of the vehicle.").
Regarding claim 10, Hakki remains as applied to claim 9. Hakki further anticipates wherein the one or more sock absorbing units are deployed when the sensed distance is equal to or less than a predetermined reference distance (see at least Hakki para 125: "In the simplest version, radar or laser sensors are utilized that activate the inflatable safety devices once an object is detected within the safety impact distance (the minimum distance that allows the air bags to fully inflate)").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakki further in view of Noppel et al. (US Pub. No. 2020/0354049).
Regarding claim 5, Hakki remains as applied to claim 1. Hakki further teaches the air mobility control system according to claim 1, further comprising: one or more descending slowdown units deployed upward from the air mobility vehicle to increase a resisting force to the descent of the air mobility vehicle (see at least Hakki para 73: "Enhanced control is attained by controlling in a selective manner the expansion/contraction of one or a plurality of air openings (or air spaces, or orifices) 16 formed in the parachute structure 14. The directed controlled air opening(s) expansion controls the deceleration rate of the vehicle to permit controlled maneuvering of the same to steer the vehicle to a safe landing subsequent to an emergency situation."). While Hakki does not explicitly disclose wherein the safety controller is configured to operate the one or more descending slowdown units to be deployed based on the altitude sensed by the altitude sensor, Hakki does teach measuring the distance to an obstacle for abnormalities and deploying a parachute when an abnormal situation is detected (see at least Hakki para 72: "System 10 includes a parachute structure 14 which in the normal state of operation of the vehicle is positioned in a parachute compartment in the vehicle, which is deployed once an abnormal, e.g., pre-collision situation is detected. The parachute structure 14 is envisioned in several alternative forms which will be described further herein."). It would have been obvious to someone skilled in the art to measure the distance from the ground and operate the descending slowdown units based on the distance based on the motivation to slow the descent of the vehicle during abnormal situations.
Hakki teaches a sensor system that measures different parameters of a vehicle such as distances to obstacles and deceleration rate, but Hakki does not explicitly teach an altitude sensor mounted in the air mobility vehicle and configured to sense the altitude of the air mobility vehicle. However Noppel teaches in a similar field of flying vehicles using an altimeter for operation of a VTOL vehicle (see at least Noppel para 105: "Examples of sensors according to the invention may include, by way of example only but is not limited to, one or more of accelerometer(s); gyroscope(s); range sensor(s) for estimating distance to obstacles (e.g. stereoscopic cameras, light detection and ranging (LIDAR), sonar, radar, ultrasound sensors, and the like); altimeters (barometric devices);... global positioning system (GPS) sensors or receivers; ...and/or any other sensor or sensor equipment suitable for assisting the control and/or operation of the VTOL vehicle during operation."). It would have been obvious to someone skilled in the art before the effective filing date to modify Hakki with Noppel to include an altimeter based on the motivation to measure the rate of descent of a vehicle.
Regarding claim 7, the combination of Hakki and Noppel remains as applied to claim 5. Hakki further teaches wherein the one or more descending slowdown units are multiple descending slowdown units arranged at intervals in the front-rear direction or the left-right direction of the air mobility vehicle (see at least Hakki para 97: "These four balloons 42 are attached to other four balloon units around the top of the aircraft creating one row of air bag units. There are several air bag rows sufficient to cover the length of the aircraft. However, there is a minimum of two rows, one in the rear and the other at the middle or near the front of the aircraft to assist in steering."), and the safety controller is configured to deploy a part or the entirety of the multiple descending slowdown units based on the yaw, pitch, or roll sensed by the orientation sensor (see at least Hakki para 80: "The collision signal is also supplied to the parachute structure 14 to trigger deployment and controls the expansion/contraction of the air openings 16 for optimal maneuverability of the vehicle. The control of the openings 16 may be carried out either through an inflating/deflating system 32 or through a Lines Extension Controller 100, depending on the parachute structure embodiment."). Hakki teaches arranging balloons that simulate parachutes on the aircraft and controlling the descending slowdown units to maneuver the aircraft's descent, but Hakki does not explicitly teach an orientation sensor. However Noppel teaches in a similar field of aircraft vehicles including an orientation sensor configured to sense a yaw, pitch, or roll of the air mobility vehicle (see at least Noppel para 105: "Examples of sensors according to the invention may include, by way of example only but is not limited to, one or more of accelerometer(s); gyroscope(s)"). It would have been obvious to someone skilled in the art before the effective filing date to modify Hakki with Noppel to include an orientation sensor based on the motivation to determine the degree of maneuver needed or operated during descent.
Regarding claim 11, Hakki remains as applied to claim 9. While Hakki does not explicitly teach operating, by the controller, one or more descending slowdown units to be deployed upward from the air mobility vehicle based on the altitude sensed by the altitude sensor to increase a resisting force to descending of the air mobility vehicle, but Hakki does teach measuring the distance to an obstacle for abnormalities and deploying a parachute when an abnormal situation is detected (see at least Hakki para 72: "System 10 includes a parachute structure 14 which in the normal state of operation of the vehicle is positioned in a parachute compartment in the vehicle, which is deployed once an abnormal, e.g., pre-collision situation is detected. The parachute structure 14 is envisioned in several alternative forms which will be described further herein."). It would have been obvious to someone skilled in the art to measure the distance from the ground and operate the descending slowdown units based on the distance based on the motivation to slow the descent of the vehicle during abnormal situations.
Hakki teaches a sensor system that measures different parameters of a vehicle such as distances to obstacles and deceleration rate, but Hakki does not explicitly teach sensing, by the controller, the altitude of the air mobility vehicle in response to detecting the abnormal descent of the air mobility vehicle. However Noppel teaches in a similar field of flying vehicles using an altimeter for operation of a VTOL vehicle (see at least Noppel para 105: "Examples of sensors according to the invention may include, by way of example only but is not limited to, one or more of accelerometer(s); gyroscope(s); range sensor(s) for estimating distance to obstacles (e.g. stereoscopic cameras, light detection and ranging (LIDAR), sonar, radar, ultrasound sensors, and the like); altimeters (barometric devices);... global positioning system (GPS) sensors or receivers; ...and/or any other sensor or sensor equipment suitable for assisting the control and/or operation of the VTOL vehicle during operation."). It would have been obvious to someone skilled in the art before the effective filing date to modify Hakki with Noppel to include an altimeter based on the motivation to measure the rate of descent of a vehicle.
Regarding claim 13, the combination of Hakki and Noppel remains as applied to claim 11. Hakki further teaches wherein the one or more descending slowdown units are multiple descending slowdown units arranged at intervals in the front-rear direction or the left-right direction of the air mobility vehicle, (see at least Hakki para 97: "These four balloons 42 are attached to other four balloon units around the top of the aircraft creating one row of air bag units. There are several air bag rows sufficient to cover the length of the aircraft. However, there is a minimum of two rows, one in the rear and the other at the middle or near the front of the aircraft to assist in steering.") and wherein in the operating of the one or more descending slowdown units, a part or the entirety of the multiple descending slowdown units are deployed based on the yaw, pitch, or roll sensed by the orientation sensor (see at least Hakki para 80: "The collision signal is also supplied to the parachute structure 14 to trigger deployment and controls the expansion/contraction of the air openings 16 for optimal maneuverability of the vehicle. The control of the openings 16 may be carried out either through an inflating/deflating system 32 or through a Lines Extension Controller 100, depending on the parachute structure embodiment."). Hakki teaches arranging balloons that simulate parachutes on the aircraft and controlling the descending slowdown units to maneuver the aircraft's descent, but Hakki does not explicitly teach sensing, by the controller, a yaw, pitch, or roll of the air mobility vehicle before operating the one or more descending slowdown units to be deployed. However Noppel teaches in a similar field of aircraft vehicles including an orientation sensor (see at least Noppel para 105: "Examples of sensors according to the invention may include, by way of example only but is not limited to, one or more of accelerometer(s); gyroscope(s)"). It would have been obvious to someone skilled in the art before the effective filing date to modify Hakki with Noppel to include an orientation sensor based on the motivation to determine the degree of maneuver needed or operated during descent.
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakki further in view of Noppel further in view of Deener (“How it works: airframe parachute”).
Regarding claim 6, the combination of Hakki and Noppel remains as applied to claim 5. Hakki further teaches d wherein the safety controller is configured to operate the one or more descending slowdown units to be deployed in response to detecting the abnormal descent of the air mobility vehicle (see at least Hakki para 72: "System 10 includes a parachute structure 14 which in the normal state of operation of the vehicle is positioned in a parachute compartment in the vehicle, which is deployed once an abnormal, e.g., pre-collision situation is detected. The parachute structure 14 is envisioned in several alternative forms which will be described further herein."). While Hakki does not explicitly teach operating the descending slowdown units when the altitude sensed by the altitude sensor is equal to or greater than a predetermined reference altitude, Deener teaches a minimum deployment height for parachutes in different scenarios (see at least Deener page 2: "Airframe parachutes are only effective if pilots pull them high enough that the chute can deploy. The official minimum deployment height for Cirrus parachutes is 400 feet agl in level flight or 920 feet in a spin, but factors such as speed affect the altitude required"). It would have been obvious to someone skilled in the art before the effective filing date to modify Hakki with Deener to include a predetermined reference altitude based on the motivation to have enough altitude for the chute to properly deploy and decelerate the vehicle effectively.
Regarding claim 12, the combination of Hakki and Noppel remains as applied to claim 11. Hakki further teaches wherein in the operating of the one or more descending slowdown units, the one or more descending slowdown units are deployed when the abnormal descent of the air mobility vehicle is detected (see at least Hakki para 72: "System 10 includes a parachute structure 14 which in the normal state of operation of the vehicle is positioned in a parachute compartment in the vehicle, which is deployed once an abnormal, e.g., pre-collision situation is detected. The parachute structure 14 is envisioned in several alternative forms which will be described further herein."). While Hakki does not explicitly  wherein in the operating of the one or more descending slowdown units, the one or more descending slowdown units are deployed when the abnormal descent of the air mobility vehicle is detected, Deener teaches a minimum deployment height for parachutes in different scenarios (see at least Deener page 2: "Airframe parachutes are only effective if pilots pull them high enough that the chute can deploy. The official minimum deployment height for Cirrus parachutes is 400 feet agl in level flight or 920 feet in a spin, but factors such as speed affect the altitude required."). It would have been obvious to someone skilled in the art before the effective filing date to modify Hakki with Deener to include a predetermined reference altitude based on the motivation to have enough altitude for the chute to properly deploy and decelerate the vehicle effectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fine (US Pub. No. 2020-0027358) teaches contingency maneuvers based on situational data sets. Piasecki (USP 10831192) teaches an emergency self-rescue apparatus when an air module cannot safely land.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        


/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663